Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Merge Healthcare Incorporated: We consent to the incorporation by reference in the registration statements (Nos. 333–34884, 333–100104, 333–107997, 333–40832, 333–40882, 333–107991, 333–125386) on FormS–8 and (No. 333–125603) on FormS–3 of Merge Healthcare Incorporated of our report dated March31, 2008, with respect to the consolidated balance sheets of Merge Healthcare Incorporated and subsidiaries (the Company) as of December31, 2007 and 2006, and the related consolidated statements of operations, shareholders’ equity, comprehensive loss, and cash flows for each of the years in the three–year period ended December 31, 2008, which report appears in this December31, 2008 Annual Report on Form10–K of Merge Healthcare Incorporated. Our report on the consolidated financial statements refers to the adoption of the provisions of Statement of Financial Accounting Standards No.123 (revised 2004), Share–Based Payment, on January1, 2006 and the adoption of the provisions of Financial Accounting Standards Board Interpretation No.48, Accounting for Uncertainty in Income Taxes, on January1, 2007. Our report on the consolidated financial statements also refers to the assumption that the Company will continue as a going concern. The Company has suffered recurring losses from operations and negative cash flows that raise substantial doubt about its ability to continue as a going concern. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ KPMG
